DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.

 	Claims 1, 14 and 27 have been amended. Claims 4, 7, 17, and 30 have been canceled. Claims 1-3, 5-6, 9-12, 14-16, 18-19, 21-29, 31-32 and 34-39 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending objection to claims 1, 14 and 27 has been withdrawn.
The previously pending rejection to claims 1-7, 9-12, 14-19, 21-32 and 34-39, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

 	Regarding the previously pending 35 USC 101 rejection, the claims as a whole, recite additional elements that integrate the judicial exception into a practical application, under Prong Two of Step 2A of the Alice analysis.
Claim Objections
 	Claims 14 and 27 are objected to because of the following informalities:  The claims recite “select[ing], using the processor, one more merchants”, which seems to be grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-3, 5-6, 9-12, 14-16, 18-19, 21-29, 31-32 and 34-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 14 and 27 recite the limitation "the location".  There is insufficient antecedent basis for this limitation in the claim.
Independent claims 1, 14 and 27 recite the limitation "the transaction information".  There is insufficient antecedent basis for this limitation in the claim.
Independent claims 1, 14 and 27 recite the limitation "the consumer".  There is insufficient antecedent basis for this limitation in the claim.
Independent claims 1, 14 and 27 recite the limitation "the first radius".  There is insufficient antecedent basis for this limitation in the claim.

Independent claims 1, 14 and 27 recite the limitation "the threshold".  It is unclear whether “the threshold” refers to “a predefined threshold” or “a threshold” both found in the claim language. Clarification is required.
Dependent claims 2, 3, 5-6, 9-12, 15, 16, 18-19, 21-26, 28, 29, 31-32 and 34-39 are rejected based upon the same rationale.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Wang et al (Strategic Choice of Electronic Marketplace Functionalities: a Buyer-Supplier Relationship Perspective) disclose the important factors affecting the choice of electronic marketplace (EM) functionalities.
-Erin Anderson (The Salesperson as Outside Agent or Employee: A Transaction Cost Analysis) disclose the reasons for integration of the personal selling function, i.e., the use of employee (“direct”) salespeople rather than manufacturers' representatives (“reps”).

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        March 12, 2021